DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-8 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(1) because Figure 3 includes an exploded view where the separated parts of the invention are not embraced by a bracket.
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because each of Figures 7C-7F include multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
The drawings are objected to under 37 CFR 1.84(r)(1) for including a lead line without a corresponding freestanding arrow. See reference character “24” in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to for including a phrase which can be implied (See “according to the present invention” in line 1). See MPEP 608.01(b). The Examiner notes simply removing the phrase would overcome this objection and place the abstract in proper form. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
	Claim 1 is objected to because at each of lines 2 and 4, “tooth” should read --teeth--, as best understood by the Examiner.
	Claims 4, 5, 7, and 8 are objected to for including limitations after the concluding period in the claim. The Examiner suggests the following amendment to claim 4, where similar amendments can be made to claims 5, 7, and 8:
	4. (Currently Amended) The coupling device according to claim 3, wherein a shape of the meshing tooth surface of the first tooth in the cross section is represented by a curve of Formula (1) and, in Formula (1), coordinates (xbry, ybry) on the cross section are represented by polar coordinates (rb, θ), where rb is a constant determined by a size of the first tooth and θ is a parameter, wherein Formula (1) is as follows:


    PNG
    media_image1.png
    100
    536
    media_image1.png
    Greyscale
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Hirano).
Regarding claim 1, Hirano discloses a coupling device (see Figures 1 and 2 and annotated Figure 2 below) comprising:
a first coupling member (13) that is discoid and has a plurality of first tooth (13a) on a disk surface; 
a second coupling member (19) that is discoid and has a plurality of second tooth (19a) meshing with the first teeth of the first coupling member; and
a fastening member (21) that is inserted through central portions of the first coupling member and the second coupling member and fastens the first coupling member and the second coupling member,
wherein the first tooth extends in a radial direction of the first coupling member (see Figure 1),
the second tooth extends in a radial direction of the second coupling member (see Figure 1), and
when a reference surface is a surface parallel to the disk surface, and
a tooth surface angle is an acute angle formed between a tangent line of a meshing tooth surface and the reference surface at a point on an intersection line between the reference surface and the meshing tooth surface of the first tooth and the second tooth, in a cross section perpendicular to the radial direction of the first coupling member,
the tooth surface angle of the first tooth changes along the radial direction of the first coupling member (see annotated Figure 1 below, where the angle increases toward an outer peripheral portion).


    PNG
    media_image2.png
    615
    650
    media_image2.png
    Greyscale

Figure 1. Annotated Figure 2 of Hirano
Regarding claim 2, Hirano discloses the tooth surface angle of the first tooth (13a) increases along the radial direction of the first coupling member (13) from an inner peripheral portion toward an outer peripheral portion of the first coupling member (see annotated Figure 1 above).
Regarding claims 3 and 6, Hirano discloses the meshing tooth surface of the first coupling member (13) and the meshing tooth surface of the second coupling member (19) are curved surfaces (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0055992 (Basstein) in view of US 11,242,895 (Birle).
Regarding claim 1, Basstein discloses a coupling device (see Figures 1 and 2) comprising:
a first coupling member (3) that is discoid and has a plurality of first tooth (4) on a disk surface; 
a second coupling member (5) that is discoid and has a plurality of second tooth (4) meshing with the first teeth of the first coupling member; and
wherein the first tooth extends in a radial direction of the first coupling member (see Figures 1 and 2),
the second tooth extends in a radial direction of the second coupling member (see Figures 1 and 2), and
when a reference surface is a surface parallel to the disk surface (shown best in Figure 1, perpendicular to the longitudinal axis of the coupling device), and
a tooth surface angle is an acute angle formed between a tangent line of a meshing tooth surface and the reference surface at a point on an intersection line between the reference surface and the meshing tooth surface of the first tooth and the second tooth, in a cross section perpendicular to the radial direction of the first coupling member,
the tooth surface angle of the first tooth changes along the radial direction of the first coupling member (see Figure 2, where the angle increases from the left to the right side of Figure 2).
Basstein does not expressly disclose a fastening member that is inserted through central portions of the first coupling member and the second coupling member and fastens the first coupling member and the second coupling member.
Birle teaches it is known in the art of Hirth type couplings to provide a fastening member (36) that is inserted through central portions of a first coupling member (16) and a second coupling member (20) and fastens the first coupling member and the second coupling member in order to transmit torque reliably between the first coupling member and second coupling member (see column 4, lines 5-13). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Basstein such that a fastening member that is inserted through central portions of the first coupling member and the second coupling member and fastens the first coupling member and the second coupling member, as taught in Birle, in order to transmit torque reliably between the first coupling member and second coupling member.
Regarding claim 2, Basstein teaches the tooth surface angle of the first tooth (4) increases along the radial direction of the first coupling member (3) from an inner peripheral portion toward an outer peripheral portion of the first coupling member (see Figure 2).
Regarding claims 3 and 6, Basstein teaches the meshing tooth surface of the first coupling member (3) and the meshing tooth surface of the second coupling member (4) are curved surfaces (see Figure 2).

Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 7, Hirano discloses and the combination of Basstein and Birle teaches the coupling device according to claims 3 and 7, but each fails to disclose/teach a shape of the meshing tooth surface of the first tooth in the cross section is represented by a curve of Formula (1) and, in Formula (1), coordinates (xbry, ybry) on the cross section are represented by polar coordinates (rb, θ), where rb is a constant determined by a size of the first tooth and θ is a parameter.
[Formula 1]

    PNG
    media_image3.png
    85
    535
    media_image3.png
    Greyscale

The prior art fails to fairly show or suggest a modification to either of Hirano or the combination of Basstein and Birle, such that teach a shape of the meshing tooth surface of the first tooth in the cross section is represented by a curve of Formula (1) and, in Formula (1), coordinates (xbry, ybry) on the cross section are represented by polar coordinates (rb, θ), where rb is a constant determined by a size of the first tooth and θ is a parameter.
Regarding claims 5 and 8, Hirano discloses and the combination of Basstein and Birle teaches the coupling device according to claims 3 and 6, but each fails to disclose/teach a shape of the meshing tooth surface of the first tooth in the cross section is represented by a curve of Formula (2) and, in Formula (2), coordinates (xinv, yinv) on the cross section are represented by polar coordinates (rb, θ), where rb is a constant determined by a size of the first tooth and θ is a parameter.
[Formula 2]

    PNG
    media_image4.png
    77
    507
    media_image4.png
    Greyscale

The prior art fails to fairly show or suggest a modification to either of Hirano or the combination of Basstein and Birle, such that a shape of the meshing tooth surface of the first tooth in the cross section is represented by a curve of Formula (2) and, in Formula (2), coordinates (xinv, yinv) on the cross section are represented by polar coordinates (rb, θ), where rb is a constant determined by a size of the first tooth and θ is a parameter.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 17, 2022